Order issued December 21, 2012

                                                                      005332,




                                             In The




                                     No. 05-12-01438-CV


                                DOUGLAS PAHL, Appellant
                                               We




                           DON SWAIM, P.C. ET AL., Appellees


                                           ORDER

      We DENY appellees’ October 25, 2012 motion to dismiss.

      Appellant shall file his brief on or before January 11, 2013.